EXHIBIT 10.3
FORM OF
AMENDMENT TO SEVERANCE PROTECTION AGREEMENT
WHEREAS,                      (the “Employee”) and DigitalGlobe, Inc., a
Delaware corporation (the “Company”), are parties to a Severance Protection
Agreement dated as of                     , 20_____  (the “Severance Protection
Agreement”);
WHEREAS, the parties wish to amend the Severance Protection Agreement to provide
that the term of the Severance Protection Agreement generally shall continue
until August 31, 2012, with automatic annual extensions thereafter unless either
party provides at least 180 days’ advance notice of its intent to terminate the
Severance Protection Agreement; and
WHEREAS, the parties further wish to amend the Severance Protection Agreement to
eliminate the obligation of the Company to provide a “gross-up” of the golden
parachute excise tax under Section 4999 of the Internal Revenue Code and to
provide that restricted stock awards granted to the Employee in September 2010
are not subject to “single-trigger” vesting upon a change in control of the
Company;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby amend the Severance
Protection Agreement as follows:

  1.   The penultimate sentence of Section 1 is amended to read as follows:

The term of this Agreement shall continue through and including August 31, 2012;
provided, however, that commencing August 31, 2012 and on each anniversary
thereof, the term shall be automatically extended for an additional one-year
period unless the Company or Employee provides the other party at least 180 days
prior written notice that the term shall not be so extended; provided, further,
that if a Change in Control closes before the term otherwise ends, the term
shall continue until two (2) years following the closing of such Change in
Control.

  2.   Section 2.4 is amended by adding the following new sentence to the end
thereof:

This Section 2.4 shall not apply to the restricted stock award granted to
Employee on September  _____, 2010.

 

 



--------------------------------------------------------------------------------



 



  3.   Section 6 is amended to read as follows:

Golden Parachute Limitation. Notwithstanding any other provision of this
Agreement, in the event that it shall be determined that the aggregate payments
or distributions by the Company to or for the benefit of Employee, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Payments”), constitute “excess parachute payments”
(as such term is defined under Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) or any successor provision, and the regulations
promulgated thereunder (collectively, “Section 280G”)) that would be subject to
the excise tax imposed by Section 4999 of the Code or any successor provision
(collectively, “Section 4999”) or any interest or penalties with respect to such
excise tax (the total excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”)), then the Payments
shall be either (a) delivered in full, or (b) delivered to such lesser extent
that would result in no portion of the Payments being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable Federal,
state or local income and employment taxes and the Excise Tax, results in the
receipt by Employee, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be subject to the
Excise Tax. In the event that the Payments are to be reduced pursuant to this
Section 6, such Payments shall be reduced such that the reduction of
compensation to be provided to Employee as a result of this Section 6 is
minimized. In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis (but not below zero). All
calculations required pursuant to this Section 6 shall be performed in good
faith by nationally recognized registered public accountants or tax counsel
selected by the Company.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

              DIGITALGLOBE, INC.        
 
     
 
   
 
           
By:
           
 
 
 
 
 
Employee Signature    
Title:
           
 
 
 
       

 

2